Exhibit 23.1 LAKE & ASSOCIATES, CPA’s LLC CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the report on Form 10-Kof Narayan Capital Corp. (A Development Stage Company), of our report dated March 28, 2009 on our audit of the financial statements of Narayan Capital Corp. (A Development Stage Company) as of December 31, 2008, and the related statements of operations, shareholders’ deficit and cash flows from inception on February 18, 2008 through December 31, 2008, and the reference to us under the caption “Experts.” /s/Lake & Associates, CPA’s LLC Lake & Associates, CPA’s LLC Boca
